       Case 2:20-cv-00915-CB-LPL Document 51 Filed 08/13/21 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA


EDWARD HARRIS,                              )
                                            )
                      Plaintiff,            )       Civil Action No. 20-915
                                            )
              v.                            )       Judge Cathy Bissoon
                                            )       Magistrate Judge Lisa Pupo Lenihan
TONYA WROBLE, in her individual             )
capacity and official capacity as a         )
Pennsylvania State Trooper; et. al.,        )
                                            )
                      Defendants.           )


                                   MEMORANDUM ORDER

       This case has been referred to United States Magistrate Judge Lisa Pupo Lenihan for

pretrial proceedings in accordance with the Magistrates Act, 28 U.S.C. §§ 636(b)(l)(A) and (B),

and Local Rule of Civil Procedure 72.

       On May 10, 2021, the Magistrate Judge issued a Report (Doc. 48) recommending that

Defendants’ Motions to Dismiss (Doc. 22 and 38) be granted in their entirety, and also

recommends sua sponte dismissing Plaintiff’s malicious prosecution claim as to all Defendants.

Service of the Report and Recommendation (“R&R”) was made on the parties, and Plaintiff filed

Objections, to which Defendants Garry Hoffman and Hoffman Kennels filed a Response in

Opposition. See Docs. 49 and 50.

       After a de novo review of the pleadings and documents in the case, together with the

Report and Recommendation and the Objections and Response thereto, the following Order is

entered:
        Case 2:20-cv-00915-CB-LPL Document 51 Filed 08/13/21 Page 2 of 2




       Defendants’ Motions to Dismiss (Doc. 22 and 38) are granted and Plaintiff’s claims

against all Defendants are dismissed with prejudice; and the R&R is adopted as the Opinion of

the District Court.



       IT IS SO ORDERED.



August 13, 2021                                    s\Cathy Bissoon
                                                   Cathy Bissoon
                                                   United States District Judge


cc (via U.S. Mail)

Edward Harris
09790-068
USP Hazleton
U.S. Penitentiary
P.O. Box 2000
Bruceton Mills, WV 26525
PRO SE

cc (via ECF email notification):

All Counsel of Record




                                               2
